Citation Nr: 0523496	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-20 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for hypothyroidism, 
currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1968 to June 
1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which increased the rating for the veteran's service-
connected hypothyroidism from 10 percent to 30 percent, 
effective from August 30, 2001.  A notice of disagreement was 
received in November 2002, a statement of the case was issued 
in May 2003, and a substantive appeal was received in May 
2003. 

By rating decision dated in November 2004, the RO granted 
service connection for carpal tunnel syndrome of the right 
wrist and carpal tunnel syndrome of the left writs, both as 
secondary to the service-connected hypothyroidism.  The RO 
assigned a 10 percent evaluation for each wrist.  A notice of 
disagreement has not been received to initiate an appeal from 
the November 2004 decision, and the carpal tunnel syndrome 
issues are not in appellate status. 


FINDING OF FACT

The veteran's service-connected hypothyroidism is productive 
of complaints of some fatigability, mental sluggishness, cold 
intolerance, and sleepiness, but there is no clinical 
evidence of muscular weakness or weight gain; there is no 
cardiovascular involvement or bradycardia, and the veteran's 
mental disturbance has been medical disassociated with the 
hypothyroidism. 


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 
percent for service-connected hypothyroidism have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7, Diagnostic Code 7903 (2004). 




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was 
furnished an adequate VCAA notice letter in May 2002, prior 
to the October 2002 denial of his claim.  The VCAA letter 
effectively notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

Moreover, the veteran was furnished another VCAA letter in 
July 2003 which reiterated the responsibilities of the 
parties with regard to furnishing evidence and the evidence 
necessary to substantiate his claim for a higher rating.  The 
contents of the two notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The Board finds that there has been substantial 
compliance with VCAA notice requirements.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the record includes all identified items of evidence, 
to include VA and private treatment records.  The veteran has 
also undergone VA examinations in connection with his claim, 
and necessary medical opinions have been obtained.  There is 
no indication of any additional relevant, outstanding 
records.  The Board finds that all VCAA assistance 
requirements have been met. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected hypothyroidism warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

A review of the claims file reveals that service connection 
for hypothyroidism was established by rating decision in 
November 1992.  A 10 percent rating was assigned at that 
time.  The veteran subsequently filed a claim for a higher 
rating.  The claim was denied, and the veteran appealed to 
the Board.  The Board denied a rating in excess of 10 percent 
in a July 1999 decision.  In August 2001, the veteran again 
filed a claim for an increased rating.  In an October 2002 
rating decision, the RO did increase the rating to 30 
percent, effective August 30, 2001.  However, the veteran was 
not satisfied with this determination and filed a notice of 
disagreement.  The present appeal ensued.  

The veteran's hypothyroidism is rated under the provisions of 
Diagnostic Code 7903 which provides that a 30 percent rating 
is warranted when the disability is productive of 
fatigability, constipation, and mental sluggishness.  The 
next higher rating of 60 percent is for application when the 
disability is productive of muscular weakness, mental 
disturbance, and weight gain.  The highest rating of 100 
percent is for application when there is cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness.  

After reviewing the pertinent evidence of record, the Board 
finds that the preponderance of the evidence is against 
entitlement to a rating in excess of 30 percent.  At the time 
of VA examination in August 2002, the veteran complained of 
insomnia, slowing of thoughts, poor memory, and heat or cold 
intolerance.  He reported working 40 hours a week as a 
mailman, but was on limited duty due to carpal tunnel 
syndrome.  The veteran weighed 164 pounds.  On examination, 
no abnormalities of the heart were reported, and examination 
of the extremities showed no evidence of generalized muscle 
weakness or muscle wasting.  Diagnostic testing showed the 
thyroid level to be normal.  The examiner reported that the 
hypothyroidism was well controlled on thyroid supplements and 
that the veteran had no objective signs of hypothyroidism.  

Outpatient reports dated in 2001 and 2002 include references 
to depression as possibly being related to or due to the 
hypothyroidism.  The veteran underwent VA psychiatric 
examination in March 2003 for the purpose of ascertaining 
whether there was any relationship between the depression and 
hypothyroidism.  After reviewing the claims file, 
interviewing the veteran, and conducting an examination, the 
examiner concluded that the veteran's depression was not due 
to the hypothyroidism.  The examiner based this opinion on a 
finding that the veteran was already depressed in the 1970's 
before the diagnosis of hypothyroidism.  The examiner also 
noted that the veteran stated that his depression was more 
related to Vietnam experiences. 

The veteran underwent another VA examination in August 2004.  
At that time he weighed 170 pounds.  His pulse was 82 beats 
per minute.  The veteran complained of increased 
fatigability, emotional instability, poor memory, sleepiness, 
depression and slowing of thoughts.  He also reported 
intolerance of cold and hot weather.  He also reported 
numbness and tingling in the upper and lower extremities.  
Cardiovascular examination was normal.  There was also no 
evidence of generalized muscle wasting or weakness.  The 
examiner offered an opinion that the veteran's lower 
extremity bilateral peripheral neuropathy was less likely 
related to the thyroid condition, but that the carpal tunnel 
syndrome was at least as likely as not related to the 
hypothyroidism.  As noted in the introduction, service 
connection has been established for carpal tunnel syndrome of 
the wrists and separate ratings have been assigned for those 
disabilities. 

It is clear that the veteran continues to suffer impairment 
due to the hypothyroidism.  However, the Board believes that 
the current 30 percent rating adequately contemplates the 
current level of impairment.  His complaints of fatigability 
and mental sluggishness are expressly provided for under the 
criteria for a 30 percent rating.  It does not appear that 
the criteria for a 60 percent rating have been met in that 
objective medical examinations have not found any evidence of 
muscle weakness or weight gain.  There is also of record a 
medical opinion which disassociates the veteran's mental 
disturbance from the hypothyroidism.  Although the veteran 
does complain of cold intolerance (listed among the criteria 
for a 100 percent rating) as well as sleepiness, there is no 
objective evidence of muscular weakness, cardiovascular 
involvement or bradycardia.  As already noted, the veteran's 
depression is not associated with the hypothyroidism 
according to a psychiatric examiner.  In sum, the Board is 
unable to conclude that the symptoms associated with the 
hypothyroidism more nearly approximate the criteria for a 
rating in excess of the current 30 percent.  38 C.F.R. § 4.7.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).  Should the veteran's 
hypothyroidism increase in severity in the future, he may 
always file a claim for an increased rating.


ORDER

The appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


